DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 7/07/2022 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of Provisional Application 61/301,524, filed on 2/04/2010.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 9, and 17 recite monitoring activity from users on listings over a period of time, determining an interaction count and page view count ratio is within a predetermined range, and modifying a priority of the listings to display to the user.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the “modifying a priority of listings” step(s) in the context of the claims encompasses a user manually arranging a set of items based on an observation, evaluation, and/or judgement which are all concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claims 1-8, 10-16, and 18-20 are dependent on claims 1, 9, and 17 and include all limitations of claims 1, 9, and 17 respectively.  Claims 1-8, 10-16, and 18-20 also include clarifications for what constitutes “modifying the priority” as well as determining a threshold, distinguishing unique users from non-unique users, clarifying listings, and clarifying an interaction count.  None of these limitations break away from the mental activity of arranging or rearranging a list of items, and therefore don’t break away from the reasons for the identified abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103(a) as being unpatentable over Laster et al. US 20010029478 A1 (hereinafter referred to as “Laster”) in view of Carrer et al. US 20070226205 A1 (hereinafter referred to as “Carrer”) and further in view Glassman et al. US 20080059348 A1 (hereinafter referred to as “Glassman”).

As per claim 1, Laster teaches:
A method, comprising: 
monitoring activity information of a plurality of listings including a first listing using a processor that tracks user interactions over a predetermined period of time (Laster, [0158] – Ranking items according to the number of bids is the criteria for activity information, wherein bids are interpreted as user interactions); 
causing display, on at least one client machine, of the plurality of listing with the priority of the first listing modified in the order of the plurality of listings (Laster, [0158] – The rankings of the items conforming to the criteria of number of bids are updated based on a user-specified frequency, e.g. every 10 seconds).
Laster doesn’t explicitly teach an interaction count to view count ratio, however, Carrer teaches:
based on the monitoring, determining, that an interaction count to page view count ratio for the first listing (Carrer, [0013] – One additional action that may be tracked is the number of replies to an item. Items for which there is a high ratio of replies to views may indicate that the item is provocative, timely, interesting, unresolved, and so on)
responsive to determining that the interaction count to page view count ratio is within the predetermine range, modifying a priority of the first listing in an order of the plurality of listings (Carrer, [0049] – Logically ordering the set of topics with respect to effort based relevance is a function of the system.  Paragraph [0052] – Certain ratios of may indicate that a certain topic includes questions and answers that users are consistently reading. Thus, method may be configured to provide a discussion forum with an entry point for these messages and/or topics based, at least in part, on the effort based relevance for these messages and/or topics); and 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Laster’s invention in view of Carrer in order to include a ratio for replies to page views; this is advantageous because it provides results with greater relevance to a user (Carrer, paragraph [0052]).
Laster as modified doesn’t explicitly teach a predetermined range, however, Glass man teaches:
is within a predetermine range (Glassman, paragraphs [0067] and [0075] – Ratios and maximums and minimums may be applied to a data set); 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Laster’s invention as modified in view of Glassman in order to include a range; this is a well-known technique used to improve similar devices (Glassman, paragraph [0075]).

As per claim 2, Laster as modified teaches:
The method of claim 1, wherein the modifying the priority comprises increasing the priority of the first listing in the order (Laster, [0158] – The rankings of the items conforming to the criteria of number of bids are updated based on a user-specified frequency, e.g. every 10 seconds).

As per claim 7, Laster as modified teaches:
The method of claim 1, wherein the plurality of listings comprises one or more of listings of news items, listings of user profiles, listings of user profile updates, listings of items for sale, user posts, or catalogs of files (Laster, Fig. 15A and [0158] – Items for sale can be ranked and displayed to the user).

As per claim 8, Laster as modified teaches:
The method of claim 1, wherein the interaction count comprises one or more of replying to the first listing, clicking or making a selection associated with the first listing, watching the first listing, bidding on the first listing, or making an offer on the first listing (Laster, [0158] – Biding on listings are tracked to determine ranking of the listings).

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laster in view of Carrer in view of Glassman and further in view of Berengoltz et al. US 20070226205 A1 (hereinafter referred to as “Berengoltz”).

As per claim 3, Laster as modified doesn’t explicitly teach a publication date with respect to the listings, however, Berengoltz teaches:
The method of claim 1, wherein the modifying the priority comprises resetting a creation or publication date of the first listing to a more recent date (Berengoltz, [0016] – Metadata such as a file’s creation date can be changed).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Laster’s invention in view of Berengoltz in order to include the ability for a user to change the creation date or publication date of a listing; the ability for a user to modify metadata of a particular file or listing is a known technique that has been used to improve similar devices in computer systems (Berengoltz, [0016]).

As per claim 4, Laster as modified with Berengoltz teaches:
The method of claim 1, wherein the modifying the priority comprises modifying a priority value associated with the first listing (Berengoltz, [0016] – Metadata such as a file’s creation date can be changed, wherein the creation date is interpreted as a priority value because a creation date is often used to determine which item should be first).

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laster in view of Carrer in view of Glassman and further in view of Franken et al. US 20090012965 A1 (hereinafter referred to as “Franken”).

As per claim 6, Laster as modified doesn’t explicitly teach distinguishing distinct users from non-unique interactions, however, Franken teaches:
The method of claim 1, further comprising: 
distinguishing between a number of distinct users associated with the user interactions versus a number of times that the user interactions occurred (Franken, [0039] – The number of objections by unique users and the total number of non-unique users to access the content item are utilized).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Laster’s invention as modified in view of Franken in order to distinguish between unique and non-unique interactions from users; this is advantageous because it takes into account how many users perform an interaction rather than how many raw interactions are on an item which can be misleading to the statistics (Franken paragraph [0039]).

Allowable Subject Matter
Claims 5, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claim 5, 
The method of claim 1, further comprising: 
prior to modifying the priority, determining that changing the priority of the first listing will not exceed a priority change threshold indicating a number of times the priority of the first listing is permitted to be changed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
XIA et al. US 20090234825 A1 teaches ranked webpages based on number of reviews in paragraph [0046].  See also paragraph [0135] with teaching that webpages are ranked by such factors as the number of reviews of the webpages, number of replies to the webpages, ratio of trash information in the replies, number of references and in conjunction with the level of authority, scale and power of influence of the website.
Sidhu et al. US 20090265229 A1 tracking number of bids on a listing in paragraph [0057].
Reuther et al. US 20070192300 A1 teaches dynamically ranking result based on relevancy scores in accordance to a normalization factor in paragraph [0019].
Kumar et al. US 20050049907 A1 teaches in [0022] In some cases, browsing activity scores each constitute a count of the number of times one or more browsing activities were performed within the time bucket for a particular item. In some cases, however, the score is a count of the number of unique users that performed the browsing action or actions. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152